MANULIFE FINANCIAL CORPORATION (the “Company”) – Report of Voting Results of Matters Submitted to a Vote of Common Shareholders at the Annual and Special Meeting of the Company held May 1, 2014 (the “Meeting”) The following matters were put to vote at the Meeting, and pursuant to National Instrument 51-102, the voting results were as follows: 1. Election of Directors A ballot was conducted for the resolution to elect directors of the Company until the next Annual Meeting The following nominees were elected as directors: NAME OF NOMINEE VOTES FOR % VOTES WITHHELD % Joseph P. Caron 96.76% 3.24% John M. Cassaday 92.95% 7.05% Susan F. Dabarno 99.52% 0.48% Richard B. DeWolfe 98.41% 1.59% Sheila S. Fraser 99.43% 0.57% Donald A. Guloien 99.43% 0.57% Scott M. Hand 88.82% 11.18% Luther S. Helms 98.36% 1.64% Tsun-yan Hsieh 95.69% 4.31% Donald R. Lindsay 99.32% 0.68% John R. V. Palmer 98.66% 1.34% C. James Prieur 99.48% 0.52% Andrea S. Rosen 99.46% 0.54% Lesley D. Webster 96.71% 3.29% 2. Appointment of Auditor A ballot was conducted for the resolution to appoint Ernst & Young LLP as auditors of the Company until the next Annual Meeting.Ernst & Young LLP was appointed. VOTES FOR % VOTES WITHHELD % 99.19% 0.81% 3. The special resolution confirming an amendment to By-Law No. 1 of the Company establishing the maximum annual aggregate remuneration payable to the Board of Directors in United States dollars A ballot was conducted for the special resolution confirming an amendment to By-Law No. 1 of the Company establishing the maximum annual aggregate remuneration payable to the Board of Directors in United States dollars.The special resolution was approved. VOTES FOR % VOTES AGAINST % 98.14% 1.86% 4. Advisory resolution accepting approach to executive compensation A ballot was conducted for the advisory resolution accepting approach to executive compensation.The advisory resolution was approved. VOTES FOR % VOTES AGAINST % 89.46% 10.54%
